MEMORANDUM **
Juan Martin Barrientos appeals the district court’s application of U.S.S.G. § 2B3.1(b)(2)(F) which increased the level of his sentence for robbery. Section 2B3.1(b)(2)(F) provides for a two level enhancement in robbery sentences where an offender is found to have made a threat of death during the offense.
The district court held that slipping a bank teller a note which read “Give me all your money. I have a gun” was a threat of death. A threat of death exists where a reasonable person would perceive the threat of death. See U.S.S.G. § 2B3.1, cmt. n. 6 (“the intent of this provision is to provide an increased offense level for cases in which the offender(s) engaged in conduct that would instill in a reasonable person, who is a victim of the offense, a fear of death”); see also United States v. France, 57 F.3d 865, 868 (9th Cir.1995) (upholding enhancement where a note stated “Give me all the 100s and 50s in your drawer. I have dynamite” under a prior similar version of section 2B3.1(b)(2)(F)). The district court’s finding that Barrientos’ note would reasonably instill in a victim a fear of death was not clearly erroneous.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.